DETAILED ACTION
Applicant’s response, filed October 21, 2021, is fully acknowledged by the Examiner. Currently, claims 1-16 are pending with claims 15 and 16 newly added, and claims 1-6, 8, 10, 11, 13 and 14 amended. The following is a complete response to the October 21, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch as in claim 13 that is “formed in a proximal end side of the restriction member on a side of the second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that while figures 18 and 19 depict a notch 51 in the tube body 50, such is not “on a side of the second portion” as claimed. Rather, the second portion is at 14 in figure 19 with the tube body 50 spaced away from 14 such that the notch 51 is not a feature of any manner of side of the second portion 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Regarding claim 13, the claim has been amended to required “a notch is formed in a proximal end side of the restriction member on a side of the second portion”. Upon review of the disclosure, the Examiner has failed to find support for such a notch being “on a side of the second portion”. Most relevant, figures 18-20 and paragraphs [0054] – [0058] of the filed Specification discuss a notch 51 in a restriction member 50. The notch, however, is formed in the restriction member 50, and fails to be set forth any time as then also being “on a side of the second portion” as set forth in the claim. Looking to the figures, notch 51 is spaced away from any structure that can be considered a side of the second portion wherein the second portion is indicated by reference numeral 14 in figures 18-20. The Examiner has failed to find any other disclosure that supports such a notch in the restriction member, or for such a notch to be in the second portion. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
toward the side of the insertion portion…” therein. In view of the amendments set forth in the claim, is the Examiner’s position that the highlighted portion above fails to have antecedent basis in the claims, and renders the scope of the claim as indefinite. First, the limitation of “the side of the insertion portion” fails to have proper antecedent basis given that no manner of side has been properly established in the claim with respect to the insertion portion. The claim, at most, establishes radially opposite sides for the cap member as well as a distal end side of the cap member at a side of the second portion. These, however, are not a basis for “the side of the insertion portion” as claimed. Further, given that the claim fails to have proper antecedent basis, the Examiner is of the position that the scope of the claim is indefinite because it is, at most, unclear as to structure and/function required by the guide member so as to be configuration to restrict the retraction as required. Said differently, the lack of antecedent basis for “the side of the insertion portion” would not reasonably apprise one of ordinary skill in the art as to the direction and/or manner in which the guide member would necessarily need to motion of the snare wire during retraction. Claims 2-16 are rejected due to their dependency on claim 1. Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2010022697). Reference to this document is based on the attached translation of the disclosure.
Regarding claim 1, Suzuki discloses a medical device, comprising: a snare wire (s4) which is advanceable and retractable advanceably and retractably inserted through a channel (E4) formed inside an insertion portion (E2) that is inserted through an endoscope (E1), a substantially tubular cap member (1) which includes a first portion and a second portion that form radially opposite sides of the cap member (with respect to figure 3, the upper portion of 2 being the first portion, and the lower portion of 2 being the second portion), the first portion and the second portion being connected to a distal end of the insertion portion (as in figure 3 with the connection to the distal end of E2), the cap member having an annular distal end surface at a distal end thereof (via the distal end surface of the cap 1) and an internal space formed by the first portion and the second portion (the internal space formed with the cap 1), and the first portion being attachable to the distal end of the insertion portion in phase with the channel (via the placement as in figure 3 of 1 and E2 relative to one another). Suzuki further discloses a guide member which is configured to: extend along an internal surface of a distal end side of the cap member at a side of the second portion (4) such that: (i) a central axis of the guide member extends in a circumferential direction that is inclined towards the distal end of the cap member at the side of the second portion (as in figure 3, with a central axis defined along the inclined surface at 4a with such being inclined towards the distal end of the cap 1) and (ii) the guide member continuously extends over a range of a quarter to one half of an entire circumference of the internal surface of the cap member (as shown in figures 2/3, the member 4 has a continuous extent along at least a range of ¼ to ½ of the circumference; the Examiner notes that the claim is 4 at 4a, such provides for a loop configuration as shown in the figures, and further restriction retraction toward a side of the insertion portion via the guiding inward when the wire is retracted), -3-Application No. 15/876,852wherein, in a lateral view of the cap member, the guide member is configured such that an angle formed between an extending direction of the guide member and an axis line of the cap member is different from an angle formed between the annular distal end surface and the axis line of the cap member (as shown in the annotated figure 18 of Suzuki below).  
Regarding claim 2, Suzuki provides that two end portions of the guide member extend toward the first portion respectively (see the annotated figure below), and in the lateral view of the cap member, the extending direction of the guide member and an axis line of the cap member are intersected with each other to form an acute angle at a proximal end side of the cap member (see again, the annotated figure).  

    PNG
    media_image1.png
    554
    718
    media_image1.png
    Greyscale


Regarding claim 4, in an alternate interpretation of Suzuki with respect to the embodiment shown in figure 24, Suzuki provides that the guide member includes a parallel portion which is parallel to the annular distal end surface of the cap member at least at the side of the second portion (the parallel portion at 32a).  
Regarding claim 5, Suzuki provides that a region in which the guide member is disposed is smaller than one half of the entire circumference of the internal surface of the cap member. Given that the term region is not defined to have a specific structure, and that the internal surface of the cap member of Suzuki can be interpreted to have a number of regions, Suzuki’s structure then provides for a region that encompasses up to one half of the entire circumference on which the guide member 4 is included thereon.  
Regarding claim 6, Suzuki provides a restriction member which is disposed in the internal space at a side of the first portion of the cap member so as to define a projecting direction of the snare wire -4-Application No. 15/876,852 projecting from the channel and to restrict a radially inward movement of the snare wire toward a horizontal in a direction intersecting with a longitudinal axis of the channel (5).  
Regarding claim 7, Suzuki provides that the restriction member is a tube body through which the snare wire is able to be inserted (in view of the figures, 5 is a tube body).  
Regarding claim 8, Suzuki provides, with respect to embodiments such as in figure 3, for a center axis of the tube body is inclined with respect to the longitudinal axis of the channel.  
5b), the internal surface and a center axis of the internal space being on opposite sides with respect to the longitudinal axis of the channel (as in, for example, figure 2 providing for C1 and the surface being on opposite sides of the channel’s axis).  
Regarding claim 11, the figures of Suzuki provide that the restriction member (5) is disposed in the internal space of the cap member in a manner that a proximal end of the restriction member is spaced away from a distal the distal end of the insertion portion (distal end of E2).  
Regarding claim 12, Suzuki provides that a communication hole is formed at a proximal end side of the restriction member for communicating with the internal space (hole at the proximal end of 5).  
Regarding claim 15, Suzuki provides that the cap member includes a restriction member that is disposed in the internal space of the cap member at a side of the first portion such that the restriction member is disposed on a radially opposite side of the cap member from the guide member (5 is disposed radially opposite at least a portion of 13 that is near the second portion), the restriction member including a passage that extends in a distal direction from a proximal end side of the cap member towards the distal end and is configured to receive the snare wire advanced from the channel in the insertion portion to guide the snare wire from the proximal end side towards the distal end of the cap member (as in the figures of Suzuki).  
Allowable Subject Matter
Claims 9, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-11 of the Remarks filed October 21, 2021, with respect to the rejections of claims 1-14 for the respective grounds under 35 U.S.C. 102 and 103 for the various rationale based on the primary reference of Okada have been fully considered and are persuasive. Therefore, the prior rejections relying upon Okada as the primary reference have been withdrawn.  However, upon further consideration the following new grounds of rejection have been set forth in the action above:
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2010022697). Reference to this document is based on the attached translation of the disclosure.

With respect to the Suzuki reference, Applicant has argued on page 9 with respect to the reference. Therein, Applicant contends that “the alleged guide member 5 of Suzuki does not 
This is not persuasive. As noted in the rejection of claim 1 under 35 U.S.C. 112(b), this limitation argued for by Applicant renders the scope of the claim as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Further, the Examiner is of the position that Suzuki does indeed disclose a guide member which is configured to guide the snare wire to form a loop along the internal surface and to restrict a retraction of the snare wire toward the side of the insertion portion. Such functionality is provided by the ramped surface of 4 at 4a, with this providing for a loop configuration as shown in the figures and functioning to restrict retraction toward a side of the insertion portion via the guiding inward when the wire is retracted. 
As such, it is the Examiner’s position for at least the reasoning set forth in the action that each new grounds of rejection is tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794